DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 6, 2021.  Claims 9 and 19 are cancelled.  Claims 1, 11, and 20 are amended.  Claims 1-8, 10-18, and 20 are pending in the case.  Claims 1, 11, and 20 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Applicant’s Response
In the Amendment filed on July 6, 2021, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.


Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive.
With respect to the rejection of the claims under 35 USC 102, Applicant notes that, to expedite prosecution, claims 1, 11, and 20 have been amended to recite “identifying a menu item that is the same as a menu item included in the menu history information from among the menu items included in the menu of the new application by comparing a resource information included in the menu items of the menu history information with a resource information obtained from the menu information of the new application.”  Applicant argues that, even though Carter discloses updating hit counts of a new application based on an action occurring outside the application, it fails to disclose the specific means to match the actions included in the new application with the actions occurring outside of the application as recited, i.e. “by comparing a resource information included in the menu items of the menu history information with a resource information obtained from the menu information of the new application” as recited in the amended claims.  Applicant further argues that Sukumar and Moore do not cure the deficiencies of Carter.
Applicant’s arguments are persuasive.  Therefore, the rejection is withdrawn.   However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 8, 10, 11, 16, 18, and 20 are rejected u under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20110119628 A1) in view of Zohar et al. (US 10620975 B1).
With respect to claims 1, 11, and 20, Carter teaches an electronic apparatus comprising: a display; and at least one processor configured to perform a method (e.g. paragraph 0065, describing Fig. 6, system 600 having CPUs 610a, 610b, display device 638; paragraph 0066, instructions executable by CPU 610); at least one non-transitory computer-readable recording medium including a program for executing a controlling method of an electronic apparatus (e.g. paragraph 0066, programmed product comprising signal bearing media tangibly embodying program of machine readable instructions executable by processor to perform method of invention
generating menu history information based on a selection history of a menu item included in a menu of an application (e.g. paragraph 0031, application or component defining applicable contexts, such as particular view, application software; contexts returning filtered list of choices 104, 108, 112, as shown in Fig. 1; paragraph 0033, application defining set of choices applicable to each context; paragraph 0034, recording user history of choice selection, based on current context, choice selected, time of selection, identity of user, etc.; paragraph 0037, context broker storing defined contexts, related contexts, and hit count history/weightings; paragraphs 0038-0040, describing various methods for incrementing hit counts for a selected choice; paragraphs 0050-0054, menu system, choices are menu actions; tag cloud, choices are tags; recently used lists having choices of files or folders or applications; web page having list links as choices, printing context having choices of available printers; i.e. where a list of choices associated with a context of an application is analogous to a set of menu items included in a menu of an application, and where recording the history of the user’s selections among those choices in the various application contexts is analogous to generating menu history information based on selection history of menu items of the menu); 
based on an event requiring menu display occurring, selecting a preferred menu item from among a plurality of menu items included in a menu that needs to be displayed based on the menu history information (e.g. paragraph 0036, application connecting to context broker, obtaining list of weighted choices appropriate for user’s current context; paragraph 0055, Fig. 5A, user invokes menu of actions to choose from 502, and system identifies current context for menu of actions 504, set of actions applicable to menu of actions 506, hit count value for each of the applicable actions 508, and relative likelihood of actions being used based on hit count value 510; i.e. where a user invoking a menu is analogous to an event requiring menu display, and process of obtaining a list of weighted choices is analogous to selecting at least one preferred menu item from among a plurality of menu items (i.e. such as a filtered/sorted list of a subset of choices as described in paragraph 0036) that needs to be displayed based on history (i.e. hit count and weighting information, which is menu history information)); 
displaying an object corresponding to the preferred menu item (e.g. paragraph 0036, application using information obtained from context broker to present list of choices appropriately; as shown in Figs. 2A-C, presenting list of choices as filtered list 202 in which only a smaller number of choices are presented based on weightings, sorted list 204 in which weightings are used to put most likely choices at top of list, cloud graphic 206 in which weightings are used to set text size, color, or other embellishments to highlight the most likely choices; combinations also possible; paragraph 0050-0054, presenting weighted menu actions in order of weights; presenting cloud graphic with weighting of each tag reflected in size/boldness of each tag in the cloud; presenting list of files/folders/applications with highest weighted choices presented in decreasing order of weight; presenting likely links list in web page; presenting list of printers in order of decreasing weight; paragraph 0055, Fig. 5A, actions presented to user for selection according to determined relative likelihood of actions being used by user 512; i.e. where displaying of the choices in the list, cloud, etc. based on weighting is analogous to displaying an object corresponding to a preferred menu item);
based on a new application being installed, obtaining menu information of the new application (e.g. paragraph 0057, application distributed to users, hit counts initialized to zero; application being started by user for the very first time, updating hit counts for all actions within it; i.e. an application is distributed to the user for use, and used for the first time, therefore it is a new application which is installed, and all actions within are accessed at least by initializing/updating all of the actions within the application, therefore the menu information of the new application is obtained); 
generating recommended menu information regarding the new application by matching the menu history information and the obtained menu information (e.g. paragraph 0057, updating hit counts for new/first-time application actions based on hit counts for any of the same actions defined in related contexts outside the application, effectively personalizing the application’s menu system; i.e. the menu of the application is configured as personalized/recommended for the specific user based on usage history of the same actions in other applications); and 
displaying an object in at least one menu item from among a plurality of menu items included in a menu of the new application based on the e.g. paragraph 0057, effectively personalizing the applications’ menu system before the user will have used it; now user gets to use the application; when user chooses menu option, action is identified, hit count updated in current/related contexts, when user wants to see list of choices, choices are presented based on hit count values for context; i.e. the menu/list of choices are displayed to the user based on the personalization/updating with usage history associated with other applications), and 
wherein the generating further comprises:
identifying a menu item that is the same as a menu item included in the menu history information from among the menu items included in the menu of the new application (e.g. paragraph 0039, same choice appearing in different applications; paragraph 0050, choices may be menu actions; paragraph 0057, when application started by user for very first time, hit counts for all actions within it are updated based on hit counts for same actions defined in related contexts outside of the application; i.e. in order to update hit counts for actions based on hit counts for same actions in related context, the system must identify at least one action in the new application which is the same as at least one action included in the history information).
Carter does not explicitly disclose that the identifying of the menu item from among the menu items included in the menu of the new application that is the same as the menu item included in the menu history information is performed by comparing a resource information included in the menu items of the menu history information with a resource information obtained from the menu information of the new application.  However, Zohar teaches that the identifying of the menu item from among the menu items included in the menu of the new application that is the same as the menu item included in the menu history information is performed by comparing a resource information included in the menu items of the menu history information with a resource information obtained from the menu information of the new application (e.g. col. 8 lines 23-31, representing GUI elements including button, label, tooltip, widget, input field, text box, etc., in robust manner; automatically acquiring GUI element in given GUI for various purposes including gathering information for analytics, process automation, augmenting functionality, etc.; col. 9 lines 46-63, obtaining GUI of program comprising plurality of GUI elements including GUI element of interest, determining representation set of GUI element and using it as a robust representation thereof; representation set comprises a plurality of alternative representations; applying representation set on screen where GUI element is to be acquired, such as by independently applying each of the alternative representations, where each of the alternative representations are sufficient to uniquely identify the GUI element; representation set provides definite result if results of alternative representations are in agreement and identify a single element in the screen; col. 10 lines 3-20, alternative representation uses attribute of GUI element to identify the GUI element such as identifier, associated text, color, etc., or path to the element in hierarchy of GUI elements; col. 11 lines 10- 17, user using browser/application running on client device; agent running on client device obtains representation set including representation set on screen currently being watched by end user; col. 11 lines 36-45, matching alternative representations with GUI elements; applying representation set a plurality of times, each with respect to different screen, different screens retrieved from historic database which may retain screens previously encountered by agents including user-operated clients; col. 12 lines 11-46, robust acquisition of GUI element, accomplished automatically by agent configured to perform useful process using the acquired element such as providing augmented display, analyzing actions of user, etc.; robust acquisition performed with respect to different versions of the program/GUI without requiring manual intervention or assistance; robust representation including plurality of non-robust representations; GUI may change over time due to changes in versions, UX, functionality etc.; enabling acquisition of GUI element in the GUI even where the GUI has changed from GUI available when the representation was defined; GUI element may change, GUI of program comprising the element may change, etc.; GUI element acquired using text that is associated with the GUI element; new version of the GUI of a program may change text to another language, icon, etc.; method enables acquiring the GUI element regardless of such changes; col. 12 lines 54-57, providing GUI enhancements including collecting usage statistics; col. 13 line 60-col. 14 line 27, executing program having GUI, displaying to end-user one or more screens constituting the GUI and comprising GUI elements; acquiring GUI element appearing in the GUI in order for agent to implement desired functionality; agent tracking user activity with respect to program including user statistics relating to GUI element; implementing GUI manipulation such as modifying GUI, removing existing elements, adding new elements, etc.; obtaining representation set of GUI element and applying the representation set on the GUI so as to acquire the GUI element in the GUI; representation set comprises plurality of alternative representations, each of which provide manner of identifying the GUI element in the GUI; col. 14 lines 53-56, applying representation set; alternative representation providing three GUI elements when applied on GUI, as there are three different elements which match the properties defined thereby; col. 15 lines 17-30, retaining GUIs in server; GUI that is retained may be digital representation of displayed GUI, including documents representing the elements of the GUI and their properties; col. 16 lines 38-43, applying modified representation set on current GUI or additional GUIs; col. 17 line 23-33, user selecting GUI element from GUI/screen to be used as part of an automation process; selection occurring automatically relating to elements of interest including those for which performance measurements may be tracked; GUI element acquired in future such as when program having GUI is invoked; col. 17 lines 50-54, representation set of GUI element determined, including plurality of alternative representations, each of which provides a manner of identifying the GUI element in the GUI of a program; col. 17 line 6-col. 18 line 18, GUI from historical database obtained; historical database retains GUIs such as screens previously encountered by computerized agents, manually saved or archived by users; historical GUI may have same GUI context as GUI from which GUI element was selected or have shared common property therebetween; representation set applied on GUI obtained (historical GUI); applying each of the alternative representations comprised by the representation set; results of applying retained and compared to one another; col. 18 lines 24-27, applying representation comprises selecting subset and applying it for purpose of uniquely identifying the GUI element; col. 21 lines 43-57, determining representation set based on history of previously obtained screens; agents deployed on client devices, obtaining each screen viewed by client, such as with regard to set of tracked programs, each screen retained in historic database; see paragraphs 0046 and 0078 of the specification of the instant application, indicating that resources related to the menu of the application may be text information, image information, icon information, XML data information or code information related to the menu of the application).
To clarify, as cited above, Zohar teaches forming representation sets providing a plurality of alternative representations of GUI elements using attributes of the GUI elements such as identifiers, associated text, colors, hierarchical path information, etc., of the GUI elements, which is analogous to the recited resource information obtained from a menu of an application (i.e. which may be a new application as taught by Carter and/or a new/updated version of an application as 
Moreover, Zohar further teaches that previously encountered GUI screens and their associated representation sets are retained in a historical database (including in an implementation of the system for tracking GUI element usage), and this is analogous to the recited resource information included in menu items of menu history information, again in view of specification's indication that resource information includes text information, image information, icon information, XML data information, and code information related to the menu of the application.
Therefore, where these historical representation sets/previously encountered GUI screens are applied to a current GUI screen in order to match/identify a GUI element on the current GUI screen as taught by Zohar and cited above, this is analogous to comparing resource information included in the menu items of the menu history information (i.e. applying representation sets associated with previous/historical GUI screens) with resource information obtained from menu information of the new application (i.e. GUI elements of a currently displayed screen) to identify a menu item included in the new application that is the same as a menu item included in menu history information (i.e. identifying a GUI element in the current screen by matching it to alternative representations from historical/previous screens).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter and Zohar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history), to incorporate the teachings of Zohar (directed to GUI element acquisition using alternative representations of the GUI element, including historical data, for various purposes including tracking GUI element usage) to include the capability to include, within the menu history information (i.e. of Carter), representation sets of historically displayed GUI elements associated with the menu history (i.e. including alternative representations of previously encountered/historical GUI elements using attributes of the elements such as identifiers, text, colors, path information, etc. as taught by Zohar) which collectively comprise resource information associated with the GUI elements 
With respect to claims 6 and 16, Carter in view of Zohar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the method further comprising: generating menu history information based on a selection history of a menu item included in a menu of a plurality of applications (e.g. paragraph 0039, incrementing hit count for selected choice in all contexts in which the choice appears, such as incrementing the hit count for a selected action in all tables for which that action is found; this enables all participating applications and components, in all contexts, to respond to the user history; if the same choice appeared in different applications, the hit-counting may be used by both applications to adjust the hit count value of that action in those respective contexts; hit counts of user menu selection items that occur while the user is operating a GUI of one program alters hit count value of equivalent user menu selection items by the same amount in a GUI of a different program; i.e. a same menu choice may be included in menus of different applications, and the hit count for the choice recorded in the usage history is updated based on the user choosing the choice in each application).
With respect to claims 8 and 18, Carter in view of Zohar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the method further comprising: based on a menu item included in the menu being selected by a user, updating the menu history information based on the selected menu item information (e.g. paragraph 0034, recording user history of choice selection; paragraphs 0038-0040, various methods of updating the hit count for the selected choice; altering hit counts occurring while user is operating GUI; paragraph 0045, discussing the effect of repeated selections of menu choices; paragraph 0057, user’s action is identified when choosing menu option, and hit count for that action is updated).
With respect to claim 10, Carter in view of Zohar teaches all of the limitations of claim 1 as previously discussed, and Carter further teaches wherein the object includes at least one of a highlight, preference information or an image of the preferred menu item (e.g. paragraph 0036, describing Figs. 2A-C, using weightings to set text size, color, embellishments to highlight most likely choices; presenting subset of options in list/cloud graphic with most likely options highlighted the most).
Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Zohar, further in view of Sukumar (US 20150293649 A1).
With respect to claims 2 and 12, Carter in view of Zohar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches wherein the generating menu history information comprises generating the menu history information by assigning a score to a menu item selected in the menu (e.g. paragraph 0037, storing contexts, related context, choices applicable to each, and hit count history/weightings for the choices; i.e. where a hit count and/or weighting for choices presented in a particular application context are analogous to scores for menu items which are selected from a menu).  Although Carter additionally teaches that the various contexts of an application may have a hierarchical relationship, with selectable menu choices in each (e.g. paragraphs 0042-0043, applications contexts with hierarchical relationship; parent-child contextual relationship; Fig. 3, showing perspectives of application 302, multiple views 304 that can be opened, and multiple items 306 that can be selected within the view) Carter does not explicitly disclose:
wherein the menu includes a sub menu item related to a menu item included in the menu, and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each of a menu item selected in the menu and a sub menu item related to the selected menu item.
However, Sukumar teaches:
wherein the menu includes a sub menu item related to a menu item included in the menu (e.g. paragraph 0027, menu having submenu items; paragraph 0039, describing Fig. 4 as a diagram of a menu and submenu display; i.e. as shown in Fig. 4, menu -1 402 has related submenu items menu 1-1, 1-2, 1-3, etc. and these also have related submenu items, such as menu 2-1, 2-2, 2-3, etc., including at least 5 levels of submenu items), and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each of a menu item selected in the menu and a sub menu item related to the selected menu item (e.g. paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; Fig. 3, described in paragraph 0033, monitoring database includes monitoring of main menu selection and related submenu tabs/option, ranking items that have been most frequently selected by user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Zohar, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Zohar (directed to GUI element acquisition using alternative representations of the GUI element, including historical data, for various purposes including tracking GUI element usage), to incorporate the teachings of Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation) to include the capability to include both menu and related submenu items in the menu, and to monitor and record user selections of both menu and related submenu items in order to produce a user selection history of the menu and submenu items which are ranked/scored based on frequency of user selection.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to quickly navigate to one or more desired options by eliminating the need 
With respect to claims 3 and 13, Carter in view of Zohar, further in view of Sukumar teaches all of the limitations of claims 2 and 12 as previously discussed, and Sukumar further teaches the method further comprising: 
based on a menu item included in the menu being selected, searching and displaying sub menu items related to the selected menu item (e.g. paragraph 0041, referring to Fig. 4, if user selects menu-1 402, the system may output a predictive path which includes the following next tier submenu items 404, 406, 408, 410, 412 based on the monitored use; retrieving data related to operation of console based on user’s selection, populating next tier submenu tabs based on retrieved data, populated with their related feature/function options); 
identifying a sub menu item with a highest score from among the sub menu items (e.g. paragraph 0028, ranking data based on most selected submenu/options such that highest ranked selections are displayed to user; paragraph 0041, most frequently selected option selections are presented; paragraph 0042, most frequently selected options; paragraph 0043, most selected item under menu-1 402; i.e. where scoring of menu and submenu items is based on frequency of selection, at least one most frequently selected (highest scored) option is identified); and 
displaying an object corresponding to the identified sub menu item (e.g. paragraphs 0041-0043, as cited above, where at least one most frequently selected submenu item is displayed; for example, as discussed in paragraph 0043, even when multiple most frequently selected submenu items are displayed, a most selected item 414 is still distinguished on the display by displaying of its submenu options as part of the predictive path instead of submenu options corresponding to other submenu items at the same level as item 414).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Zohar, and Sukumar in front of him to have modified the teachings of Carter (directed to 
With respect to claims 4 and 14, Carter in view of Zohar teaches all of the limitations of claims 1 and 11 as previously discussed.   Although Carter additionally teaches that the various contexts of an application may have a hierarchical relationship, with selectable menu choices in each (e.g. paragraphs 0042-0043, applications contexts with hierarchical relationship; parent-child contextual relationship; Fig. 3, showing perspectives of application 302, multiple views 304 that can be opened, and multiple items 306 that can be selected within the view) Carter does not explicitly disclose:
wherein the menu includes a sub menu item related to a menu item included in the menu, and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to connection between a menu item selected in the menu and a selected sub menu item from among at least one sub menu item related to the selected menu item.
However, Sukumar teaches:
wherein the menu includes a sub menu item related to a menu item included in the menu (e.g. paragraph 0027, menu having submenu items; paragraph 0039, describing Fig. 4 as a diagram of a menu and submenu display; i.e. as shown in Fig. 4, menu -1 402 has related submenu items menu 1-1, 1-2, 1-3, etc. and these also have related submenu items, such as menu 2-1, 2-2, 2-3, etc., including at least 5 levels of submenu items), and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each connection between a menu item selected in the menu and a selected sub menu item from among at least one sub menu item related to the selected menu item (e.g. paragraph 0027, presenting the user preferred path of menu and submenu items; paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; preferred/predictive path of menu and submenu tabs based on analysis; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; preferred path/predictive path; Fig. 3, described in paragraph 0033, monitoring database includes monitoring of main menu selection and related submenu tabs/option, ranking items that have been most frequently selected by user; paragraph 0062, predictive path with top selected submenu, next tier submenu, and/or options based on recognized user’s most selected options; i.e. where determining a preferred path out of a plurality of possible paths is analogous to assigning a score (i.e. a designation as “preferred” and/or most likely path to follow) to a connection between menu and submenu items; in addition, because a submenu option is selected from its related higher level menu option, the frequency/counts of user selections for submenu items as shown in Figs. 3 and 4 are indicative of a frequency/ranking of a user selection sequence/path/connection from the related menu item to each corresponding submenu item).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Zohar, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and 
With respect to claims 5 and 15, Carter in view of Zohar, further in view of Sukumar teaches all of the limitations of claims 4 and 14 as previously discussed, and Sukumar further teaches the method further comprising: 
based on a menu item included in the menu being selected, searching and retrieving sub menu items related to the selected menu item based on the menu history information (e.g. paragraph 0041, referring to Fig. 4, if user selects menu-1 402, the system may output a predictive path which includes the following next tier submenu items 404, 406, 408, 410, 412 based on the monitored use; retrieving data, such as from a database, related to operation of console based on user’s selection, populating next tier submenu tabs based on retrieved data, populated with their related feature/function options); 
identifying a sub menu item with a highest connection score with the selected menu item from among the retrieved sub menu items (e.g. paragraph 0028, ranking data based on most selected submenu/options such that highest ranked selections are displayed to user; preferred path of menu and submenu items; paragraph 0041, most frequently selected option selections are presented; predictive path; paragraph 0042, most frequently selected options; predictive path; paragraph 0043, most selected item under menu-1 402; predictive path; i.e. where scoring of menu and submenu items is based on frequency of selection, at least one most frequently selected (highest scored) option is identified; further, as discussed previously, because the submenu items are selected from/subsequent to selection of their related/corresponding higher-level menu item, the ranking of frequency of selection is with respect to this connection/path between the higher level menu item and it’s corresponding submenu items); and 
displaying an object corresponding to the identified sub menu item (e.g. paragraphs 0041-0043, as cited above, where at least one most frequently selected submenu item is displayed, including as part of predictive/preferred path; for example, as discussed in paragraph 0043, even when multiple most frequently selected submenu items are displayed, a most selected item 414 is still distinguished on the display by displaying of its submenu options as part of the predictive path instead of submenu options corresponding to other submenu items at the same level as item 414).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Zohar, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Zohar (directed to GUI element acquisition using alternative representations of the GUI element, including historical data, for various purposes including tracking GUI element usage), to incorporate the teachings of Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation) to include the capability to, upon receiving a user selection of a menu item, retrieve user menu selection history data in order to identify most frequently selected submenu options related to the selected menu item (i.e. indicative of a path/connection between the menu item and submenu options), and display at least one of the identified most frequently selected submenu options to the user, such as within a predictive/preferred path of menu and submenu option selections.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to quickly navigate to one or more desired options by eliminating the need for a user to scroll through multiple submenu tabs and related options before making a desired selection as described in Sukumar (paragraph 0027, 0029).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Zohar, further in view of Moore et al. (US 20180121036 A1).
With respect to claims 7 and 17, Carter in view of Zohar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the apparatus further comprising a communication interface having a circuitry (e.g. paragraph 0065, describing Fig. 6, system 600 includes communications adapter 634 for connecting to data processing network, Internet, Intranet, etc.).  Carter does not explicitly disclose the method further comprising: based on menu history information regarding a plurality of apparatuses being received from a server (through the communication interface), updating the generated menu history information based on the received menu history information.
However, Moore teaches the method further comprising: based on menu history information regarding a plurality of apparatuses being received from a server (through the communication interface), updating the generated menu history information based on the received menu history information (e.g. paragraph 0044, collecting menu content usage data regarding historical selections of menu items provided to users; performed over period of time through data associated with previous context menu requests; requests from a plurality of remote compute devices received and recorded; paragraph 0046, recording indications of selections of menu items from remote computing devices; selection indicators and requests analyzed at context menu server and stored at menu content usage data in storage 150; i.e. menu selection history is retrieved from a plurality of remote devices and analyzed at the server, and then received from the server at the storage 150, which is connected to the server via network 120 as shown in Fig. 1; paragraph 0048, once data collected, new request for menu content is received from remote compliance device; paragraph 0049, in response to request, menu items and listing order are selected as menu content based on the menu content usage data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Zohar, and Moore in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Zohar (directed to GUI element acquisition using alternative representations of the GUI element, including historical data, for various 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chatterjee et al. (US 20200210211 A1) teaches personalization of resource strings by a user, including personalizations which applicable on a global basis, where, when rendering a GUI, resource technology APIs consult a personalization database and determine if there is a match for application-supplied localized text associated with a specific resource symbolic name (e.g. paragraphs 0022, 0025, 0027, 0029, 0039 (exact and entire match), 0040 (stored modified resource string matches/does not match requested resource string; resource string for specific application only or applicable for all applications)).
Hokari et al. (US 8438007 B1) teaches matching a received user interface string with a string set in a database, including by searching for matching literal content of the user interface string, set identifier of the user interface string, or both, and additionally comparing context information of received and matching strings in order to select a matching user interface string (e.g. column 4 lines 34-67, column 5 lines 41-65, tables 4 and 5).
Zhang et al. (US 20180107580 A1) teaches identifying changes/differences between user interfaces of application versions, including matching changes in the visual appearance of the user interface with changes in text strings presented in the user interface (abstract), such as by utilizing screenshots of user interfaces and resources corresponding to text strings appearing in the user interface to .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179